Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 17, 2020

The Court of Appeals hereby passes the following order:

A21A0069. TERRANCE DOMINIQUE CALLEN v. THE STATE.

      On January 27, 2020, the trial court entered an order denying Terrance
Dominique Callen’s petition under OCGA § 42-1-19 to be released from the sex
offender registry requirements. On March 5, 2020, Callen filed a notice of direct
appeal to this Court. We lack jurisdiction for two reasons.
      First, under OCGA § 5-6-35 (a) (5.2), “[a]ppeals from decisions of superior
courts granting or denying petitions for release pursuant to Code Section 42-1-19”
must be taken by application for discretionary appeal. “Compliance with the
discretionary appeals procedure is jurisdictional.” Smoak v. Dept. of Human
Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996). Callen’s failure to follow
the required appellate procedure deprives us of jurisdiction over this direct appeal.
      Second, even if Callen had a right of direct appeal here, this appeal is untimely,
as it was filed more than 30 days after entry of the trial court’s order. See OCGA §
5-6-38 (a) (notice of appeal must be filed within 30 days of entry of appealable
judgment); Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995) (timely
notice of appeal is an absolute requirement to confer jurisdiction on an appellate
court).
      For these reasons, this appeal is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/17/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.